Oo oN DH vn BPW NY

DOR Se Be ee ee ee
PNRRRBBHRSGeFDWTADREBENHHA S

THUNDER STUDIOS, INC.; ©
RODRIC DAVID,

Plaintiffs,

Vv.

CHARIF KAZAL; TONY KAZAL;
ADAM KAZAL; AND DOES 1 TO
100, INCLUSIVE

Defendants.

 

 

 

r Case 2:17-cv-00871-AB-SS Document 187 Filed 12/11/18 Page lof 6 Page ID #:1847

DUPLICATE ORIGINAL

 

FILED
CLERK, U.S. DISTRICT C

 

BY

| DEC 11 2018

CENTRAL DISTRICT OF CALIFORNI/

OURT

 

DEPUTY

 

UNITED STATES DISTRICT COURT _
CENTRAL DISTRICT OF CALIFORNIA

Case No. CV 17-00871-AB (SSx)
SPECIAL VERDICT FORM

 
0 nM NY DA vA BP WN &

DRO et

| Case 2:17-cv-00871-AB-SS Document 187 Filed 12/11/18 Page 2o0f6 Page ID #:1848

WE, THE JURY in the above-entitled action, unanimously find as follows on the

questions submitted to us:

Thunder Studios, Inc.’s Claim for Copyright Infringement

QUESTION 1: Has Thunder Studios, Inc. proven that it.owns copyrights in the
following photographs: .

 

Name of Photograph | Yes No
audi-r8-dec-13

 

 

rodric-david-orange mclaren

 

rodric-david-thunder-studios-office

 

rodric-david-la-clippers-lexus

 

rodric-david-yellow-mclaren

 

rodric-david-tesla-p90d

 

o
“
v
a
~
uw
rodric-david-channel-west-coast “

 

Rodric-David-Meeting-Distribution-101-

RD_Featured_Image-4-18-2016
IMG 2584

Rodric-David-Official-Portrait-Headshot-
Thunder-Studios-CEO
Tyga-and-Rodric-David-at-Thunder-

| Studios-Web _
thunder-digital-media-rodric-david-carey-
martell

rodric-david-toyota-hydro-car

\

 

&

 

 

 

 

NEN ES IS

 

 

 

 

 

QUESTION 2: Below is a chart that identifies each allegedly infringed photograph.
Identify:

1. whether Charif Kazal is liable for that photograph’s infringement;

 

 
Oo fm nN ND vA FSF WY YH

N NO NY KH KH BP KN HO ww rR OR ee
SIDA OF BD} NO KW DO HO DWN DA HA BP W NY — OS

N
oo

 

Case 2:17-cv-00871-AB-SS Document 187 Filed 12/11/18 Page 30f 6 Page ID #:1849

2. whether Charif Kazal committed copyright infringement willfully or out of
ignorance/by accident

3. the amount of damages, if any, owed by Charif Kazal to Thunder Studios,
Inc. for that photograph infringement; |

4, whether Tony Kazal is-liable for that photograph’s infringement;

| 5: whether Tony Kazal committed copyright infringement willfully or out of

ignorance/by accident;

6. the amount of damages, if any, owed by Tony Kazal to Thunder Studios,
Inc. for the photograph’s infringement; | |

7. whether Adam Kazal is liable for that photograph’s infringement; |

8. whether Adam Kazal committed copyright infringement willfully or out of
ignorance/by accident;

9. the amount of damages, if any, owed by Adam Kazal to Thunder Studios,
Inc. for that photograph’s infringement; |

10, the total amount of damages, if any, owed to Thunder Studios, Inc. for that

photograph’s infringement.

[Chart Below]

 
 

Case 2:17-cv-00871-AB-SS Document 187 Filed 12/11/18 Page 4of6 Page ID #1850

 

beeen ne

re) OspAT|
-23040}-plagpOUpot

 

“y[syreuy,
-Koeo-piAep-OUpos
PeIponr-[ey 1s sp-opangy

 

Aer

 

GOA SOTPMS
~JopuMny J -1e-PIACC]
~oUpoyy-pue-EBAT,

 

 

OFDS° rus
~TApuny | -JOjSPRIEL
yenr0g-PPBO

 

“place bpd,

 

 

 

 

past DIE

 

 

 

QT0Z-ST-7
-adewypasnjeasd OY
-LOT
UOLNGLISIG-BUNsaNt
~plaegolpoy

 

 

JsvO9-4S9M
~[eumeyp-pysep-OLsPOI

 

 

 

posd
~B][so}-plaep-OUpos

 

 

 

wore pour

 

~MOTPOh-PIAEP-OLPOr

 

 

 

snxop-ssoddijo

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

-2]-plaup-oUpos
‘ OE sougo-SOIpms
~ + -sopumtp-pivep-Olpos
7 CG a wore your
— gs \ \ oSuvio-piap~OUpor|y
. ¢ . ' , —x<—
" = aol -Tpne
__ CGOe ge © oe VIN N og QO g JIN N OOP a \ A G} ~€1-09p-BH1P
8 : 08
scBeueq joy] gsefeuequepy| — O™OmAI/ ae jeierlarpy| — {seBeureq Au0y, oe ot gaiqery Auoy| — gsoBemeg suey vet se) s@TQeYTgLEND| ydexBojoqg Jo BREN]
ord 6d 8d Ld 9d [s0 vd £d 2 10
ann rN ee o meme tN NON ON ON NON ON N

 

 
oOo won WD vA BW YN

BO BRD ek eet
NRRRRBRSFCRERDAZARURPRDR TS

N
oO

 

Case 2:17-cv-00871-AB-SS Document 187 Filed 12/11/18 Page 50f6 Page ID #:1851

QUESTION 3: . Has Rodric David proven his claim of stalking against Charif Kazal?

Yes: _—s-— No: KK. |
QUESTION 4: Has Rodric David proven his claim of stalking against Tony Kazal?
Yes: ee No:
QUESTION 5: Has Rodric David proven his claim of stalking against Adam Kazal?
Yes: XK No: _

QUESTION 6: What amount of compensatory damages, if any, do you award to
Rodric David and against Charif Kazal for stalking:

Amount: * 0.

 

QUESTION 7: What amount of compensatory damages, if any, do you award to.
Rodric David and against Tony Kazal for stalking:

Amount: { (OL 000°

QUESTION 8: What amount of compensatory damages, if any, do you award to
Rodric David and against Adam Kazal for stalking:

mp 60
Amount: | OO OCD /
QUESTION 9: Did Charif Kazal engage in the conduct with malice, oppression, or

Yes: No: xX.

QUESTION 10: Did Tony Kazal engage in the conduct with malice, oppression, or
fraud?

fraud?

Yes: xX No: —

 
Oo mon DN NH FP W NY

BO NY NH NH HN HD HN BRO HNO wR me pw ek ke pet
oN DH UA BP HD NO KH CO HO DBA WBN BW NH KF SO

‘| Case 2:17-cv-00871-AB-SS Document 187 Filed 12/11/18 Page 6of6 Page ID #:1852

 

QUESTION 11: Did Adam Kazal engage in the conduct with malice, oppression, or

fraud? — oo,
Yes: 4 No:

 

Please sign and date this verdict form and return it to the Court.

Dated: IA-N-DAK Signed: | | ol xy ocled. Sionature_

Jury Foreperson

 
